

Exhibit 10.43



PROMISSORY NOTE




$4,300,000.00 
January 27, 2010
New York, New York




FOR VALUE RECEIVED, RIVERBEND CROSSINGS III HOLDINGS LLC, a Pennsylvania limited
liability company having its principal office and mailing address at c/o Griffin
Land & Nurseries, Inc., 204 West Newberry Road, Bloomfield, Connecticut 06002
(the "Borrower"), hereby promises to pay to the order of NEWALLIANCE BANK, a
Connecticut banking corporation (the "Bank"), at its offices at 195 Church
Street, New Haven, Connecticut 06510, or such other place as Bank shall
designate in writing from time to time, the principal sum of Four Million Three
Hundred Thousand and 00/100 ($4,300,000.00) (the "Loan") in United States
Dollars, together with interest thereon at the fixed rate of six and one-half
percent (6.50%) (the "Interest Rate") from the date hereof until the Maturity
Date (defined below).  Interest shall be calculated on the daily unpaid
principal balance of the indebtedness evidenced by this Note on the basis of a
three hundred sixty (360) day year, provided that interest shall be due for the
actual number of days elapsed during the period for which interest is being
charged.
 
1.   PAYMENT OF PRINCIPAL AND INTEREST.  Interest from the date hereof through
January 31, 2010 shall be due and payable on the date hereof.  Commencing on the
first day of March, 2010, and continuing to, but not including the Maturity
Date, principal and interest at the Interest Rate shall be due and payable on
the first day of each month in equal monthly installments of $29,281.67, based
on a 25 year amortization schedule.  If not sooner paid, the entire unpaid
principal amount hereof, together with accrued and unpaid interest thereon and
all other amounts payable hereunder, shall be due and payable on January 28,
2020 (the "Maturity Date").
 
 
2.   APPLICATION OF PAYMENTS.  Except as otherwise specified herein, each
payment or prepayment, if any, made under this Promissory Note (the "Note")
shall be applied to pay late charges, accrued and unpaid interest, principal,
escrows (if any), and any other fees, costs and expenses which Borrower is
obligated to pay under this Note, in such order as Bank may elect from time to
time in its sole discretion.
 
 
3.   TENDER OF PAYMENT.  All payments on this Note are payable on or before the
due date thereof, at the office of Bank specified above and shall be credited on
the date the funds become available lawful money of the United States. All sums
payable to Bank that are due on a day on which Bank is not open for business
shall be paid on the next succeeding business day and such extended time shall
be included in the computation of interest.
 
 
4.   LATE CHARGE.  In the event that any installment of principal or interest
required to be made by Borrower under this Note shall not be received by Bank
within five (5) business days after its due date, Borrower shall pay to Bank, on
demand, a late charge of five percent (5%) of such delinquent payment.  The
foregoing right is in addition to, and not in limitation of, any other rights
which Bank may have upon Borrower's failure to make timely payment of any amount
due hereunder.
 
 
5.   PREPAYMENT.  The principal amount of this Note may be prepaid in whole or
in part at any time, and from time to time, upon payment of the following
prepayment premium:  (a) five percent (5%) of the amount being prepaid, if
prepaid prior to the first (1st) anniversary of the date hereof, or (b) four and
one-half percent (4.5%) of the amount being prepaid if prepaid on or after the
first (1st) anniversary of the date hereof and prior to the second (2nd)
anniversary of the date hereof, or (c) four percent (4.0%) of the amount being
prepaid, if prepaid on or after the second (2nd) anniversary of the date hereof
and prior to the third (3rd) anniversary of the date hereof, or (d) three and
one-half percent (3.5%) of the amount being prepaid, if prepaid on or after the
third (3rd) anniversary of the date hereof and prior to the fourth (4th)
anniversary of the date hereof; (e) three percent (3%) of the amount being
prepaid, if prepaid on or after the fourth (4th) anniversary of the date hereof
and prior to the fifth (5th) anniversary of the date
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
hereof (f) two and one-half percent (2.5%) of the amount being prepaid if
prepaid on or after the fifth (5th) anniversary of the date hereof and prior to
the sixth (6th) anniversary of the date hereof; or (g) two percent (2%) of the
amount being prepaid, if prepaid on or after the sixth (6th) anniversary of the
date hereof and prior to the seventh (7th) anniversary of the date hereof, or
(h) one and one-half percent (1.5%) of the amount being prepaid, if prepaid on
or after the seventh (7th) anniversary of the date hereof and prior to the
eighth (8th) anniversary of the date hereof, or (i) one percent (1%) of the
amount being prepaid, if prepaid on or after the eighth (8th) anniversary of the
date hereof and prior to the ninth (9th) anniversary of the date hereof, or (j)
one-half of one percent (0.5%) of the amount being prepaid, if prepaid on or
after the ninth (9th) anniversary of the date hereof, provided that no
prepayment premium shall be due during the last ninety (90) days of the Loan
term.  Any prepayment shall include accrued and unpaid interest to the date of
prepayment on the principal amount prepaid and all other sums due and payable
hereunder.
 
 
6.   SECURITY FOR THE NOTE.
 
 
6.1. This Note is executed and delivered in accordance with a commercial
transaction.  As security for the payment of the monies owing under this Note,
Borrower has delivered or has caused to be delivered to Bank the following (each
a "Loan Document"; and collectively with this Note, and any other guaranty,
document, certificate or instrument executed by Borrower or any other obligated
party in connection with the Loan, together with all amendments, modifications,
renewals or extensions thereof, the "Loan Documents"): a Mortgage and Security
Agreement (the "Mortgage") on certain real property, and the improvements
situated thereon, located at 871 Nestle Way in the Town of Breinigsville, County
of Lehigh, Commonwealth of Pennsylvania, as more fully described in the Mortgage
(the "Property"); a Collateral Assignment of Leases and Rentals affecting the
Property; a Security Agreement relating to personal property located at and/or
relating to the Property; an Environmental Compliance And Indemnity Agreement;
and an Assignment of Contracts, Warranties, Permits and Approvals.
 
 
6.2. Borrower hereby grants to Bank a continuing security interest in all
property of Borrower, now or hereafter in the possession of Bank, as security
for the payment of this Note and any other liabilities of Borrower to Bank,
which security interest shall be enforceable and subject to all the provisions
of this Note, as if such property were specifically pledged hereunder.
 
 
6.3. Notwithstanding any other provision of this Note or other Loan Documents to
the contrary, the execution of this Note shall impose no personal liability on
the Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent or affiliate of Borrower or any
person owning, directly or indirectly, any legal or beneficial interest in
Borrower, or any successors or assigns of any of the foregoing (the "Exculpated
Parties") for payment of the indebtedness evidenced hereby or secured by the
Mortgage.  Bank shall look only to the Property and to the rents, issues and
profits thereof, and other collateral identified in the Mortgage and the other
Loan Documents, and upon an Event of a Default will not seek any deficiency or
personal judgment against Borrower or any of the Exculpated Parties, except such
judgment or decree as may be necessary to foreclose and bar Borrower's interests
in the Property. Notwithstanding the foregoing, the Borrower shall remain
personally liable for all expenses, damages, losses and costs  (including,
without limitation, reasonable attorney’s fees) incurred by Bank in connection
with:
 
 
(i)  
fraud or gross negligence on behalf of or by Borrower in connection with
Borrower’s application for or obtaining the Loan or in the performance of
Borrower’s obligations thereunder;

 
(ii)  
obtaining and using insurance loss or condemnation proceeds other than as
provided for in the Mortgage;

 
(iii)  
misappropriation of rents or security deposits from the Property while an Event
of Default is continuing;

 
(iv)  
intentional physical waste of the Property on behalf of or by Borrower;

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(v)  
Borrower’s breach of the warranties, covenants and representations made under
the Environmental Compliance And Indemnity Agreement between Borrower and Bank
of even date herewith; and

 
(vi)  
failure to pay any taxes, assessments or other charges with respect to the
Property.

 
 
7.   DEFAULT RATE.  From and after the Maturity Date or from and after the
occurrence of an Event of Default hereunder until such Event of Default is
cured, irrespective of any declaration of maturity, all amounts remaining unpaid
or thereafter accruing hereunder, shall, at Bank's option, bear interest at a
default rate of three percent (3%) per annum above the interest rate then in
effect as set forth herein (the "Default Rate"), or the highest permissible rate
under applicable usury law, whichever is less.  Such default rate of interest
shall be payable upon demand, but in no event later than when scheduled interest
payments are due, and shall also be charged on the amounts owed by Borrower to
Bank pursuant to any judgments entered in favor of Bank with respect to this
Note.
 
 
8.   COVENANTS.
 
 
8.1. Operating Accounts.  Borrower, or an affiliate of Borrower, shall maintain
a business checking account at Bank.  Bank will deposit the Loan proceeds into
said account and Borrower shall deposit all rents and other income received from
the Property monthly into said account.  Borrower shall also deposit all tenant
security deposits in an account or accounts at Bank.
 
 
8.2. Financial Statements; Compliance Certificate.
 
 
8.2.1. Borrower shall furnish to Bank the following financial information, in
each instance prepared in accordance with generally accepted accounting
principles consistently applied:
 
 
(a) Not later than one hundred twenty (120) days after the end of each fiscal
year, financial information of Borrower including, without limitation, an
operating statement, a cash flow statement and a balance sheet and any other
information reasonably requested by Bank, prepared by Borrower's chief financial
officer or if Borrower has no such officer, the chief financial officer of
Borrower's manager.
 
 
(b) Such other information respecting the operations of Borrower and/or the
Property as Bank may from time to time reasonably request.
 
 
8.2.2. Borrower shall furnish to Bank, with financial information described
herein, a compliance certificate signed by Borrower's manager certifying that:
(i) all representations and warranties of Borrower set forth in this Note or any
other Loan Document remain true and correct as of the date of such compliance
certificate; (ii) none of the covenants of Borrower contained in this Note or
any other Loan Document has been breached; and (iii) to its knowledge, no event
has occurred which constitutes an Event of Default (or which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default)
under this Note or any other Loan Document.  In addition, Borrower shall
promptly notify Bank of the occurrence of any default, Event of Default, adverse
litigation or material adverse change in its financial condition.
 
 
8.3. Indemnification.
 
 
8.3.1. Borrower hereby indemnifies and agrees to defend and hold harmless Bank,
its officers, employees and agents, from and against any and all losses,
damages, or liabilities and from any suits, claims or demands, including
reasonable attorneys' fees incurred in investigating or defending such claim,
suffered by any of them and caused by, arising out of, or in any way connected
with the Loan
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Documents or the transactions contemplated therein (unless determined by a final
judgment of a court of competent jurisdiction to have been caused solely by the
negligence or willful misconduct of any of the indemnified parties) including,
without limitation: (i) disputes with any architect, general contractor,
subcontractor, materialman or supplier, or on account of any act or omission to
act by Bank in connection with the Property; (ii) losses, damages (including
consequential damages), expenses or liabilities sustained by Bank in connection
with any environmental inspection, monitoring, sampling or cleanup of the
Property required or mandated by any applicable environmental law; (iii) any
untrue statement of a material fact contained in information submitted to Bank
by Borrower or the omission of any material fact necessary to be stated therein
in order to make such statement not misleading or incomplete; (iv) the failure
of Borrower to perform any obligations herein required to be performed by
Borrower; and (v) the ownership, construction, occupancy, operation, use or
maintenance of the Property.
 
 
8.3.2. In case any action shall be brought against Bank, its officers, employees
or agents, in respect to which indemnity may be sought against Borrower, Bank or
such other party shall promptly notify Borrower and Borrower shall assume the
defense thereof, including the employment of counsel selected by Borrower and
satisfactory to Bank, the payment of all costs and expenses and the right to
negotiate and consent to settlement.  Bank shall have the right, at its sole
option, to employ separate counsel in any such action and to participate in the
defense thereof, all at Borrower's sole cost and expense.  Borrower shall not be
liable for any settlement of any such action effected without its consent
(unless Borrower fails to defend such claim), but if settled with Borrower's
consent, or if there be a final judgment for the claimant in any such action,
Borrower agrees to indemnify and hold harmless Bank from and against any loss or
liability by reason of such settlement or judgment.
 
 
9.   EVENTS OF DEFAULT.  Each of the following shall constitute an event of
default hereunder (an "Event of Default"):  (a) the failure of Borrower to pay
any amount of principal or interest hereunder when due and payable; or (b) the
occurrence of any other default in any term, covenant or condition hereunder and
the failure to cure such default within thirty (30) days after notice thereof
from Bank, provided that if such cure cannot reasonably be effectuated within
said thirty (30) day period, Borrower shall have such additional time as is
reasonably necessary to cure such default so long as Borrower has commenced such
cure within said thirty (30) day period and is diligently pursuing such cure; or
(c) or any Event of Default under the Mortgage or any other Loan Document.
 
 
10.   REMEDIES.  If an Event of Default exists, Bank may exercise any right,
power or remedy permitted by law or as set forth herein or in the Mortgage or
any other Loan Document including, without limitation, the right to declare the
entire unpaid principal amount hereof and all interest accrued hereon, and all
other sums secured by the Mortgage or any other Loan Document, to be, and such
principal, interest and other sums shall thereupon become, immediately due and
payable.
 
 
11.   MISCELLANEOUS.
 
 
11.1. Disclosure of Financial Information.  Bank is hereby authorized to
disclose any financial or other information about Borrower to any regulatory
body or agency having jurisdiction over Bank and to any present, future or
prospective participant or successor in interest in any loan or other financial
accommodation made by Bank to Borrower.  The information provided may include,
without limitation, amounts, terms, balances, payment history, return item
history and any financial or other information about Borrower.
 
 
11.2. Integration.  This Note and the other Loan Documents constitute the sole
agreement of the parties with respect to the transaction contemplated hereby and
supersede all oral negotiations and prior writings with respect thereto.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
11.3. Attorneys' Fees and Expenses.  If Bank retains the services of counsel by
reason of a claim of a default or an Event of Default hereunder or under any of
the other Loan Documents, or on account of any matter involving this Note, or
for examination of matters subject to Bank's approval under the Loan Documents,
all costs of suit and all reasonable attorneys' fees and such other reasonable
expenses so incurred by Bank shall be paid by Borrower, on demand, and shall be
deemed part of the obligations evidenced hereby.
 
 
11.4. No Implied Waiver.  Bank shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Bank, and then only to the extent specifically set forth
therein.  A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy in a subsequent event.  After any
acceleration of, or the entry of any judgment on, this Note, the acceptance by
Bank of any payments by or on behalf of Borrower on account of the indebtedness
evidenced by this Note shall not cure or be deemed to cure any Event of Default
or reinstate or be deemed to reinstate the terms of this Note absent an express
written agreement duly executed by Bank and Borrower.
 
 
11.5. Waiver.  Borrower waives demand, notice (except to the extent expressly
required herein), presentment, protest, demand for payment, notice of dishonor,
notice of protest and diligence of collection of this Note.  Borrower consents
to any and all extensions of time, renewals, waivers, or modifications that may
be granted by Bank with respect to the payment or other provisions of this Note,
and to the release of any collateral, with or without substitution.  Borrower
agrees that makers, endorsers, guarantors and sureties may be added or released
without notice and without affecting Borrower's liability hereunder.  The
liability of Borrower shall not be affected by the failure of Bank to perfect or
otherwise obtain or maintain the priority or validity of any security interest
in any collateral.  The liability of Borrower shall be absolute and
unconditional and without regard to the liability of any other party hereto.
 
 
11.6. No Usurious Amounts.  Anything herein contained to the contrary
notwithstanding, Borrower does not agree and shall not be obligated to pay
interest hereunder at a rate which is in excess of the maximum rate permitted by
law.  If by the terms of this Note, Borrower is at any time required to pay
interest at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum legal rate
and the portion of all prior interest payments in excess of such maximum legal
rate shall be applied to and shall be deemed to have been payments in reduction
of the outstanding principal balance.  Borrower agrees that in determining
whether or not any interest payable under this Note exceeds the highest rate
permitted by law, any non-principal payment, including without limitation, late
charges, shall be deemed to the extent permitted by law to be an expense, fee or
premium rather than interest.
 
 
11.7. Partial Invalidity.  The invalidity or unenforceability of any one or more
provisions of this Note shall not render any other provision invalid or
unenforceable.  In lieu of any invalid or unenforceable provision, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.
 
 
11.8. Binding Effect.  The covenants, conditions, waivers, releases and
agreements contained in this Note shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and assigns; provided, however, that this Note cannot
be assigned by Borrower without the prior written consent of Bank, and any such
assignment or attempted assignment by Borrower shall be void and of no effect
with respect to Bank.
 
 
11.9. Modifications.  This Note may not be supplemented, extended, modified or
terminated except by an agreement in writing signed by the party against whom
enforcement of any such waiver, change, modification or discharge is sought.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
11.10. Jurisdiction.  Borrower irrevocably appoints its manager as its attorney
upon whom may be served, by regular or certified mail at the address set forth
below, any notice, process or pleading in any action or proceeding against it
arising out of or in connection with this Note or any other Loan Document; and
Borrower hereby consents that any action or proceeding against it be commenced
and maintained in any court within the State of Connecticut by service of
process on any such manager; and Borrower agrees that the courts of such State
shall have jurisdiction with respect to the subject matter hereof and the person
of Borrower.  Borrower agrees not to assert any defense to any action or
proceeding initiated by Bank based upon improper venue or inconvenient forum.
 
 
11.11. Notices.  All notices and communications under this Note shall be in
writing and shall be given by either (a) hand-delivery, (b) first class mail
(postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid), to the addresses listed in the Mortgage.  Notice shall be deemed to
have been given and received: (i) if by hand delivery, upon delivery; (ii) if by
mail, three (3) calendar days after the date first deposited in the United
States mail; and (iii) if by overnight courier, on the date scheduled for
delivery.  A party may change its address by giving written notice to the other
party as specified herein.
 
 
11.12. Governing Law.  This Note shall be governed by and construed in
accordance with the substantive laws of the State of Connecticut without
reference to conflict of laws principles.
 
 
11.13. Joint and Several Liability.  If Borrower consists of more than one
person or entity, the word "Borrower" shall mean each of them and their
liability shall be joint and several.
 
 
11.14. Continuing Enforcement.  If, after receipt of any payment of all or any
part of this Note, Bank is compelled or agrees, for settlement purposes, to
surrender such payment to any person or entity for any reason (including,
without limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff, or a diversion of
trust funds), then this Note and the other Loan Documents shall continue in full
force and effect or be reinstated, as the case may be, and Borrower shall be
liable for, and shall indemnify, defend and hold harmless Bank with respect to,
the full amount so surrendered.  The provisions of this Section shall survive
the cancellation or termination of this Note and shall remain effective
notwithstanding the payment of the obligations evidenced hereby, the release of
any security interest, lien or encumbrance securing this Note or any other
action which Bank may have taken in reliance upon its receipt of such
payment.  Any cancellation, release or other such action shall be deemed to have
been conditioned upon any payment of the obligations evidenced hereby having
become final and irrevocable.
 
 
11.15. Waiver of Jury Trial.  BORROWER AND BANK AGREE THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY BANK OR BORROWER, ON OR WITH RESPECT TO THIS NOTE OR
ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.  BANK AND BORROWER
EACH HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH
THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.  FURTHER, BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  BORROWER ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND
MATERIAL ASPECT OF THIS NOTE AND THAT BANK WOULD NOT EXTEND CREDIT TO BORROWER
IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS NOTE.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
11.16. Prejudgment Remedy Waiver.  MAKER AND EACH ENDORSER, GUARANTOR AND SURETY
OF THIS NOTE, AND EACH OTHER PERSON LIABLE OR WHO SHALL BECOME LIABLE FOR ALL OR
ANY PART OF THE INDEBTEDNESS EVIDENCED BY THIS NOTE, HEREBY ACKNOWLEDGE THAT THE
TRANSACTION OF WHICH THIS NOTE IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE
EXTENT ALLOWED UNDER CONNECTICUT GENERAL STATUTES SECTIONS 52-278a TO 52-278n,
INCLUSIVE, OR BY OTHER APPLICABLE LAW, HEREBY WAIVE THEIR RIGHT TO NOTICE AND
HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH HOLDER OR ITS SUCCESSORS OR
ASSIGNS MAY DESIRE TO USE.
 










[The Remainder of this Page Intentionally Left Blank]





 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound, has duly executed
and delivered this Note as of the day and year first above written.


                                               




 
BORROWER:
         
RIVERBEND CROSSINGS III HOLDINGS LLC
 




         
By:
Riverbend Lehigh Valley Holdings I LLC
     
Its Sole Member
 




   
By:
Griffin Land & Nurseries, Inc.
       
Its Sole Member
 




     
By:
/s/Michael Gamzon
 




       
Name:
Michael Gamzon
       
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 


 


 


 


 


 




 
 
 